 Case 2:92-cr-80236-RHC ECF No. 736 filed 04/23/20           PageID.7510     Page 1 of 6



                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
_____________________________________________________________________

UNITED STATES OF AMERICA,

             Plaintiff,

v.                                                    Case No. 92-80236

FELIX WALLS,

             Defendant.
                                                 /

     ORDER GRANTING MOTION FOR RECONSIDERATION AND GRANTING THE
          GOVERNMENT’S MOTION FOR COMPASSIONATE RELEASE

       On remand from the Sixth Circuit Court of Appeals, the matter is before the court

to reconsider Defendant’s March 8, 2018 Motion for Reconsideration and the Bureau of

Prison’s (“BOP’s”) June 19, 2017 motion for compassionate release, docketed as a

Motion to Reduce Term of Imprisonment to Time Served.

       On February 20, 2003, the court sentenced Defendant Felix Walls to life

imprisonment, with five years of supervised release required in the event he were ever

released. On February 23, 2018, the court denied a motion filed by the United States of

America, specifically the Director of the Federal Bureau of Prisons, to modify Defendant

Felix Walls’s term of imprisonment, reducing it to “time served”. In denying the motion,

the court based its decision, in part, on the fact that the Government had not supported

its motion with any details or medical records about Defendant’s failing health.

Thereafter, counsel for Defendant filed a timely motion for reconsideration, asserting

that he would now produce medical records demonstrating Defendant’s condition.

Shortly thereafter, Defendant submitted 65 pages of medical records, along with a
 Case 2:92-cr-80236-RHC ECF No. 736 filed 04/23/20             PageID.7511      Page 2 of 6



three-page supplemental brief urging the court to find that Defendant’s “physical

condition is rapidly deteriorating.” (Dkt. # 710, Pg. ID 7241.) The court originally denied

the motion for reconsideration, but the matter is again before the court following

Defendant’s appeal, this court’s indicative ruling, and the Sixth Circuit’s subsequent

remand of this case. The Sixth Circuit’s remand implicitly vacated the court’s May 18,

2018 and February 23, 2018 orders and now allows the court to implement its indicative

ruling to grant the motion for reconsideration and grant the motion for compassionate

release.

       After considering the supplemental brief, along with additional information

regarding Defendant’s deteriorating health, the court now finds that Defendant has

“demonstrate[d] a palpable defect by which the court and the parties . . . have been

misled” and “correcting the defect will result in a different disposition of the case.” E.D.

Mich. LR 7.1(h)(3). Specifically, the court now has before it sufficient indication of

Defendant’s “extraordinary and compelling reasons” which warrant release.

       In its original order denying compassionate release, the court held that, even if

appropriate factual support had been presented, the court would still deny the motion

because the Government had provided no analysis, as required, of the sentencing

factors set forth in 18 U.S.C. § 3553(a). Defendant’s motion for reconsideration

presents further medical evidence demonstrating his severe medical condition and

subsequent briefing has shown that Defendant’s conditioned has worsened over time as

his age has advanced. This is particularly true in light of the current COVID-19 global

pandemic, and the extreme vulnerability to COVID-19 due to Defendant’s age and



                                              2
    Case 2:92-cr-80236-RHC ECF No. 736 filed 04/23/20          PageID.7512     Page 3 of 6



medical conditions. Subsequent briefing by the Government has also shown how a

balance of the factors set forth in 18 U.S.C. § 3553(a) weighs in favor of release at this

time. 1

          As set forth in the court’s Indicative Order (ECF No. 734), a court may grant

compassionate release based only on an individual inmate’s “extraordinary and

compelling reasons.” 18 U.S.C. § 3582(c)(1)(A)(i). Compassionate release must be

consistent with the Sentencing Commission’s policy statement. 18 U.S.C. §

3582(c)(1)(A); USSG § 1B1.13(1) & cmt. n.1. The court must consider the factors set

forth in 18 U.S.C. § 3553(a) and determine that the inmate “is not a danger to the safety

of any other person or to the community.” USSG § 1B1.13(2).

          Section 3582(c)(1)(A) has long required that compassionate release be

“consistent with applicable policy statements issued by the Sentencing Commission.” 18

U.S.C. § 3582(c)(1)(A); United States v. Saldana, No. 19-7057, 2020 WL 1486892, at *3

(10th Cir. Mar. 26, 2020). As with the identical requirement in 18 U.S.C. § 3582(c)(2),

the Sentencing Commission’s policy statements place “hard limit[s] on a court’s ability to

reduce the sentence” under § 3582(c)(1)(A). United States v. Jackson, 751 F.3d 707,

711 (6th Cir. 2014); see also Dillon v. United States, 560 U.S. 817, 830 (2010)

(“Congress charged the Commission with determining in what circumstances and by

what amount the sentences of prisoners affected by Guidelines amendments may be

reduced.”). The Commission’s restraints “on a district court’s sentence-reduction




1 The court appreciates the Government’s expedient and thorough response to
Defendant’s most recent motion for compassionate release, which set forth a roadmap
to grant Defendant the necessary relief.
                                          3
 Case 2:92-cr-80236-RHC ECF No. 736 filed 04/23/20            PageID.7513      Page 4 of 6



authority [are] absolute.” Jackson, 751 F.3d at 711; accord United States v. Horn, 612

F.3d 524, 527–28 (6th Cir. 2010).

       For compassionate release, the Sentencing Commission has fulfilled Congress’s

directive in its policy statement in USSG § 1B1.13. That policy statement limits

“extraordinary and compelling reasons” to four categories: (1) the inmate’s medical

condition; (2) the inmate’s age; (3) the inmate’s family circumstances; and (4) other

reasons “[a]s determined by the Director of the Bureau of Prisons.” USSG § 1B1.13

cmt. n.1.

       The second of those reasons applies to Defendant Walls. This court is permitted

to consider the age of the defendant if the defendant is over 65 years old, is

experiencing deterioration in physical or mental health because of the aging process,

and has served at least 10 years or 75 percent of his term of imprisonment, whichever

is less. USSG §1B1.13 cmt. n.1(B). The defendant is now 78 years old and has served

over 25 years in prison. He is suffering from several serious health conditions, including

Parkinson’s, cardiovascular issues, and loss of ambulatory functions. Based on the

cumulative effect of these conditions, and the passage of three years since BOP initially

filed its motion for compassionate release, there are sufficient grounds for this court to

find that the defendant has satisfied the “extraordinary and compelling reasons”

requirement in § 3582(c)(1)(A)(i) and USSG § 1B1.13(1)(A) & cmt. n.1.

       Before granting a motion for compassionate release, this court must also

consider the factors set forth in 18 U.S.C. § 3553(a) and determine that the inmate “is

not a danger to the safety of any other person or to the community.” USSG § 1B1.13(2).



                                             4
 Case 2:92-cr-80236-RHC ECF No. 736 filed 04/23/20            PageID.7514      Page 5 of 6



Although the evaluation of these criteria is a close question for someone with

Defendant’s record, the court finds that the defendant satisfies them.

       Defendant was convicted of large-scale drug distribution and money laundering

conspiracy. He was unapologetic at sentencing and was justifiably sentenced to spend

the balance of his life in prison. He was deemed a significant threat to the safety of

others and the community. Now, Defendant’s advanced age and unusually substantial

health conditions make it sufficiently clear to the court that no further imprisonment is

necessary to protect the public from further crimes. Defendant’s lengthy term in custody

has by now fairly reflected the seriousness of Defendant’s offense behavior.

       For these reasons, the court will grant Defendant’s motion for reconsideration

and grant the BOP’s motion for compassionate release. Accordingly,

       IT IS ORDERED that Defendant’s Motion for Reconsideration (ECF No. 709) is

GRANTED, and the BOP’s Motion for Compassionate Release (ECF No. 705) is

GRANTED.

       IT IS FURTHER ORDERED that Defendant’s term of imprisonment is hereby

REDUCED to the time he has already served and that he shall be RELEASED from the

custody of the Bureau of Prisons as soon as the release plan is implemented and travel

arrangements are finalized.

       Finally, IT IS ORDERED that upon his release from custody of the Bureau of

Prisons, Defendant shall begin serving the five-year term of supervised release

previously imposed.

                                           s/Robert H. Cleland
                                          ROBERT H. CLELAND
                                          UNITED STATES DISTRICT JUDGE

                                             5
  Case 2:92-cr-80236-RHC ECF No. 736 filed 04/23/20                                       PageID.7515   Page 6 of 6




Dated: April 23, 2020


I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, April 23, 2020, by electronic and/or ordinary mail.


                                                                      S/Lisa Wagner
                                                                     Case Manager and Deputy Clerk
                                                                     (810) 292-6522

S:\Cleland\Cleland\JUDGE'S DESK\C3 ORDERS\92-80236.WALLS.Grant.Reconsideration.RHC.docx




                                                                         6
